DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0110387 (“Kim”).	3
B. Claims 7, 9-11, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0183909 (“Chiu”).	4
C. Claims 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0146862 (“Danello”).	6
III. Claim Rejections - 35 USC § 103	6
A. Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Danello in view of Kim.	6
B. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of US 2003/0056392 (“Boroson”).	9
C. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Danello in view of Chiu.	11
D. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danello in view of Chiu, as applied to claim 13 above, and further in view of Kim.	12
E. Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0153448 (“Ihara”) in view of Chiu.	13
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0110387 (“Kim”).
With regard to claim 1, Kim discloses,
1. An integrated circuit (IC) package 100 [¶ 72], comprising:
[1] a package substrate 90 [¶ 58]; 
[2] a die 105 having a dielectric material [e.g. 107 in Figs. 5B, 5D, and 5E (¶ 72) or the “insulating layer” not shown in Fig. 5F (¶ 77)]  at a top surface; 
[3] a lid 200/300 [¶ 74], wherein the die 105 is between the package substrate 90 and the lid 200/300; and 
[4] a solder thermal interface material (STIM) 117 [¶ 72] between the die 105 and the lid 200/300, 
[5] wherein the STIM 117 is in contact with the dielectric material [e.g. 107 in Figs. 5B, 5D, and 5E or the “insulating layer” not shown in Fig. 5F] at the top surface of the die 105.  
With regard to feature [2] of claim 1, each of Figs. 5B, 5D, and 5E shows “mold layer 107” which is inherently a dielectric layer; otherwise it would electrically short the solder balls 103.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
The claimed “dielectric layer” is not shown in Fig. 5F but may be present.  In regard to Fig. 5F, Kim states that “[a]n insulating layer may be provided on the top surface of the semiconductor chip 105, which is in contact with the conductive layer 117.”]
This is all of the features of claim 1.

B. Claims 7, 9-11, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0183909 (“Chiu”).
With regard to claims 7 and 9-11, Chiu discloses, generally in Figs. 3 and 7,
7. An integrated circuit (IC) package [“microelectronic package 170”; ¶ 33], comprising: 
[1] a package substrate 108 [¶ 25]; 
[2] a die 102 [¶ 25]; 
[3a] a lid [‘heat dissipation device 124” alone or with “spacer 48”; ¶¶ 26, 28; Fig. 3], wherein 
[3b] the die 102 is between the package substrate 108 and the lid 124, 
[3c] the lid 124/48 includes a foot portion 48, and the foot portion 48 includes a narrowed portion proximate to the package substrate 108 [¶ 28; Fig. 3]; and 
[4] a solder thermal interface material (STIM) 154 [¶¶ 29-30] between the die 102 and the lid 124/48.  
9. The IC package of claim 7, wherein the lid 124/48 includes a hole 136 [¶ 27], and at least a portion of the STIM 154 is in the hole 136 [as shown in Figs. 6 and 7].  
10. The IC package of claim 7, wherein the narrowed portion 48 is in contact with the package substrate 108 [as shown in Fig. 3].  
11. The IC package of claim 7, further comprising: a sealant 134 [¶¶ 26, 28] in contact with the narrowed portion 48.  

With regard to claims 13, 15, 16, 19, and 20, Chiu discloses,
13. An integrated circuit (IC) package, comprising: 
[1] a package substrate 108 [¶ 25]; 
[2] a die 102 [¶ 25]; 
[3a] a lid [‘heat dissipation device 124” alone or with “spacer 48”; ¶¶ 26, 28; Fig. 3], 
[3b] wherein the die 102 is between the package substrate 108 and the lid 124 or 124/48; and 
[4a] a solder thermal interface material (STIM) 154 between the die 102 and the lid 124 or 124/48, 
[4b] wherein the STIM 154 has a thickness that is less than 200 microns [¶ 28: “about 1-8 mils”, which is about 25 to about 200 µm].  
15. The IC package of claim 13, wherein the die 102 includes a metal layer [i.e. “backside metallization layer”], and the STIM 154 is in contact with the metal layer [¶ 30: “it is understood that when a solder is used as the thermal inteface [sic] material 154, a backside metallization layer (for example, a 3-5 µm layer of gold, silver, or copper) may be applied to the microelectronic device back surface 126 to enhance the wetout of the solder”].  
16. The IC package of claim 13, wherein the lid 124 or 124/48 includes a lip portion 128 on an underside of the lid 124 or 124/48 [¶ 26].  
19. The IC package of claim 13, wherein the STIM includes indium [¶ 30].  
20. The IC package of claim 13, wherein the lid includes copper or aluminum [¶ 26].

C. Claims 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0146862 (“Danello”).
With regard to claims 7, 9, and 10, Danello discloses,
7. An integrated circuit (IC) package, comprising: 
[1] a package substrate 18 [¶¶ 19-20]; 
[2] a die 35 [¶ 22]; 
[3a] a lid 42/40 [¶¶ 20, 23], wherein 
[3b] the die 35 is between the package substrate 18 and the lid 42/40, 
[3c] the lid 42/40 includes a foot portion 40, and the foot portion 40 includes a narrowed portion proximate to the package substrate 18 [as shown in Figs. 4A-4D]; and 
[4] a solder thermal interface material (STIM) 62 [¶¶ 20, 24, 27, 28] between the die 35 and the lid 42/40.  
9. The IC package of claim 7, wherein the lid 42/40 includes a hole 44 [¶ 23], and at least a portion of the STIM 62 is in the hole 44 [as shown in Fig. 4D].  
10. The IC package of claim 7, wherein the narrowed portion 40 is in contact with the package substrate 18 [as shown in Figs. 4A-4D].  

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Danello in view of Kim.
Claim 8 reads,
8. The IC package of claim 7, wherein 
[1] the die has a dielectric material at a top surface of the die, and 
[2] the STIM is in contact with the dielectric material at the top surface of the die.
The prior art of Danello, as explained above, discloses each of the features of claim 7. 
Danello shows that the STIM 62 is in contact with the top surface of the die 35 (Danello: Fig. 4D) but does not teach a dielectric material at the top surface of the die 35 in contact with the STIM 62.
As explained above, Kim discloses a package similar to that in Danello including a STIM 117 to transfer heat from an integrated circuit die 105 to a heat dissipating lid 200/300 (supra).  In addition, Kim discloses embodiments in which a dielectric layer (either 107 in Figs. 5B, 5D, and 5E [Kim: ¶ 72] or the “insulating layer” not shown in Fig. 5F [Kim: ¶ 77]) on the top surface of the integrated circuit die 105.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric layer on the top surface of the integrated circuit die 35 of Danello in contact with the STIM 62 in order to insulate the integrated circuit die 35 from the STIM 62, as taught in Kim (Kim: ¶ 77; Fig. 5F) or to serve as a recess in which the STIM can be retained (Kim: ¶ 72: Figs. 5B, 5D, 5E).  
This is all of the features of claim 8.

Claim 1 reads,
1. An integrated circuit (IC) package, comprising:
[1] a package substrate; 
[2] a die having a dielectric material at a top surface; 
[3] a lid, wherein the die is between the package substrate and the lid; and 
[4] a solder thermal interface material (STIM) between the die and the lid, 
[5] wherein the STIM is in contact with the dielectric material at the top surface of the die.  
With regard to claim 1, Danello discloses, generally in Figs. 4A-4D and 6A-6C,
1. An integrated circuit (IC) package [“microelectronic package 170”; ¶ 33], comprising:
[1] a package substrate 18 [¶¶ 19-20]; 
[2] a die 35 [¶ 22]; 
[3] a lid 42/40 [¶¶ 20, 23], wherein the die 35 is between the package substrate 18 and the lid 42/40; and 
[4] a solder thermal interface material (STIM) 62 [¶¶ 20, 24, 27, 28] between the die 35 and the lid 42/40, 
[5] … [not taught].
With regard to feature [5] of claim 1,
[5] wherein the STIM is in contact with the dielectric material at the top surface of the die.  
As explained above, Danello does not teach a dielectric material at the top surface of the die 35 in contact with the STIM 62.  However, this feature is obvious for the same reasons as explained above under claim 8 and is applied equally here. 
This is all of the features of claim 1.
With regard to claims 2-6, Danello further discloses,
2. The IC package of claim 1, wherein the lid includes a hole 44 [¶ 23], and at least a portion of the STIM 62 is in the hole [as shown in Figs. 4D and 6C].  
3. The IC package of claim 2, wherein the hole 44 is tapered [as shown in each of Figs. 4A-4D].  
4. The IC package of claim 2, wherein the hole 44 narrows toward the die 35 [as shown in each of Figs. 4A-4D].  
5. The IC package of claim 1, wherein the lid 42 includes a metal layer 204, and the STIM 62 is in contact with the metal layer 204 [¶¶ 29-30; Fig. 6C].  
6. The IC package of claim 5, wherein the metal layer 204 includes gold or silver [¶ 30].

B. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of US 2003/0056392 (“Boroson”). 
Claim 12 reads,
12. The IC package of claim 11, further comprising: gaps in the sealant.  
The prior art of Chiu, as explained above, discloses each of the features of claims 7 and 11. 
Chiu also show gaps, i.e. “outlet 144”, formed in the tops and sides of the lid 124 that are used to allow air in the space formed between the lid 124 and the package substrate 108 to vent to outside of the package when the STIM 154 is injected into the gap 146 above the integrated circuit chip 102 as well as allowing process outgassing (Chiu: ¶¶ 27, 31; Figs. 1, 2).
Boroson, like Chiu, teaches an electronic device 12 on a package substrate 10 that is covered by a lid 30 using a sealing material 20 (Boroson: ¶ 54; Figs. 5A-5B, 6A-6B, 8A-8C).  Still further like Chiu, Boroson teaches that the lid 30 may have a vent hole 100 to allow gas to escape (Boroson: Figs. 5A-5B).  Boroson further teaches that the vent holes 100 can be formed in the package substrate 10 (Boroson: Figs. 6A-6B; ¶ 55) or gaps can be formed in the sealing material 20 (Boroson: Figs. 8A-8C) for the same purpose of allowing gas from inside the space between the lid 30 and the substrate 10 to vent to outside the package.  In this regard, Boroson states,
FIG. 7C is a schematic sectional view of the highly moisture-sensitive electronic device element 14 taken along section lines 2-2 of FIG. 7A after relative motion 90 of the substrate 10 and the encapsulation enclosure 30 to the point where the substrate 10 and the encapsulation enclosure 30 are spaced apart within a predetermined range, excess ambient gas has exited through the vent holes 100, and the sealing material 20 has been bonded to both the substrate 10 and the encapsulation enclosure 30.  Because excess gas may exit through the vent holes, the ambient surrounding the substrate 10, the encapsulation enclosure 30, and the sealing material 20 is equal to the pressure within spaces defined between the substrate 10, the encapsulation enclosure 30, and the sealing material 20, thereby preventing deformation of the sealing material 20. 
(Boroson: ¶ 56; emphasis added)
FIG. 8A shows a highly moisture-sensitive electronic device element 14 comprising a substrate 10 containing multiple highly moisture-sensitive electronic devices 12 and sealing material 20 surrounding each highly moisture-sensitive electronic device 12 with gaps in the sealing material 20 in close aligned proximity to, but spaced apart from, an encapsulation enclosure 30 encapsulating all of the highly moisture-sensitive electronic devices 12 on the substrate 10.
(Boroson: ¶ 57; emphasis added)
Because excess gas may exit through the gap, the pressure difference within spaces defined between the substrate 10, the encapsulation enclosure 30, and the sealing material 20 relative to the ambient pressure is reduced to thereby prevent deformation of the sealing material 20.  Bonding the sealing material 20 to both the substrate 10 and the encapsulation enclosure 30 may be accomplished by the same methods described in the embodiment of FIGS. 7A to 7D. 
(Boroson: ¶ 58; emphasis added)
Inasmuch as (1) Chiu recognizes the need for vent holes (supra) and (2) Boroson teaches that vent holes for venting gas can be formed in any one or more of the lid 30 (as in Chiu) or the package substrate 10 or the sealing material 20, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the vent holes 144 of Chiu as gaps in the sealing material 134 of Chiu because Boroson proves that it is a matter of design choice as to which element, i.e. lid 30, substrate 10, or sealant 20, the hole or gap is provided. 
This is all of the features of claim 12.

C. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Danello in view of Chiu.
Claim 13 reads,
13. An integrated circuit (IC) package, comprising: 
[1] a package substrate; 
[2] a die; 
[3] a lid, wherein the die is between the package substrate and the lid; and 
[4a] a solder thermal interface material (STIM) between the die and the lid, 
[4b] wherein the STIM has a thickness that is less than 200 microns.  
With regard to claim 13, Danello discloses, 
13. An integrated circuit (IC) package, comprising:
[1] a package substrate 18 [¶¶ 19-20]; 
[2] a die 35 [¶ 22]; 
[3] a lid 42/40 [¶¶ 20, 23], wherein the die 35 is between the package substrate 18 and the lid 42/40, 
[4a] a solder thermal interface material (STIM) 62 [¶¶ 20, 24, 27, 28] between the die 35 and the lid 42/40. ,
[4b] … [not taught].
Danello does not teach a thickness of the STIM 62 being less than 200 microns.
As explained above, Chiu, like Danello, teaches an integrated circuit package having a STIM 154 between the integrated circuit chip 108 and the heat dissipating lid 124.  As also explained above, Chiu teaches that the thickness of the STIM 154 can be from about 1 to about 8 mils, which is about 25 to about 200 µm (microns).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the STIM 62 in Danello to be from about 1 to about 8 mils, i.e. from about 25 to about 200 µm, because Danello is silent to the thickness such that one having ordinary skill in the art would use thicknesses for the STIM known to be suitable for the identical purpose of providing heat transfer between the integrated circuit chip and the heat dissipating lid.
As such, the claimed range of “less than 200 microns” is obvious in the absence of unexpected results relative to the prior art range.  these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 13.

D. Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Danello in view of Chiu, as applied to claim 13 above, and further in view of Kim.
Claim 14 reads,
14. The IC package of claim 13, wherein 
[1] the die has a dielectric material at a top surface of the die, and 
[2] the STIM is in contact with the dielectric material at the top surface of the die.
The prior art of Ihara in view of Chiu, as explained above, teaches each of the features of claim 13. 
As explained above under claim 8, Danello shows that the STIM 62 is in contact with the top surface of the die 35 (Danello: Fig. 4D) but does not teach a dielectric material at the top surface of the die 35 in contact with the STIM 62.
As explained above, Kim discloses a package similar to that in Danello including a STIM 117 to transfer heat from an integrated circuit die 105 to a heat dissipating lid 200/300 (supra).  In addition, Kim discloses embodiments in which a dielectric layer (either 107 in Figs. 5B, 5D, and 5E [Kim: ¶ 72] or the “insulating layer” not shown in Fig. 5F [Kim: ¶ 77]) on the top surface of the integrated circuit die 105.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a dielectric layer on the top surface of the integrated circuit die 35 of Danello in contact with the STIM 62 in order to insulate the integrated circuit die 35 from the STIM 62, as taught in Kim (Kim: ¶ 77; Fig. 5F) or to serve as a recess in which the STIM can be retained (Kim: ¶ 72: Figs. 5B, 5D, 5E).  
This is all of the features of claim 14.

E. Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0153448 (“Ihara”) in view of Chiu.
Claim 13 reads,
13. An integrated circuit (IC) package, comprising: 
[1] a package substrate; 
[2] a die; 
[3] a lid, wherein the die is between the package substrate and the lid; and 
[4a] a solder thermal interface material (STIM) between the die and the lid, 
[4b] wherein the STIM has a thickness that is less than 200 microns.  
With regard to claim 13, Ihara discloses, generally in Figs. 29B and 32B,
13. An integrated circuit (IC) package, comprising: 
[1] a package substrate 1 [¶ 166]; 
[2] a die 15 [¶ 166]; 
[3] a lid 21 [¶¶ 165-166], wherein the die 15 is between the package substrate 1 and the lid 21; and 
[4a] a solder thermal interface material (STIM) 20 [¶¶ 126, 131, 166] between the die 15 and the lid 21, 
[4b] wherein the STIM 20 has a thickness [of, e.g. 280 microns; ¶¶ 167, 171].  

With regard to feature [4b] of claim 13,
[4b] wherein the STIM has a thickness that is less than 200 microns.  
Ihara does not teach a thickness of the STIM 20 being less than 200 microns, stating, in the examples shown in Figs. 29B and 32B, that the final thickness is 0.280 mm, which is 280 µm (microns) (Ihara: ¶¶ 167, 171).
As explained above, Chiu, like Ihara, teaches an integrated circuit package having a STIM 154 between the integrated circuit chip 108 and the heat dissipating lid 124.  As also explained above, Chiu teaches that the thickness of the STIM 154 can be from about 1 to about 8 mils, which is about 25 to about 200 µm (microns).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the STIM 20 in Ihara to be from about 1 to about 8 mils, i.e. from about 25 to about 200 µm, because it would be the substitution of one known thickness (280 µm) for the STIM for another (i.e. 25 to 200 µm), which is known to be suitable for the identical purpose of providing heat transfer between the integrated circuit chip and the heat dissipating lid.
As such, the claimed range of “less than 200 microns” is obvious in the absence of unexpected results relative to the prior art range.  these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  
This is all of the features of claim 13.

With regard to claims 15-17, 19, and 20, Ihara further discloses,
15. The IC package of claim 13, wherein the die 15 includes a metal layer 17 [Ihara: ¶ 123], and the STIM 20 is in contact with the metal layer 17.  
16. The IC package of claim 13, wherein the lid 21 includes a lip portion 50 or 60 on an underside of the lid 21 [Ihara: ¶¶ 165-166, 169-170] .  
17. The IC package of claim 16, wherein the STIM 20 is in contact with the lip portion 50 or 60 [as shown in Figs. 29B and 32B].  
19. The IC package of claim 13, wherein the STIM 20 includes indium [Ihara: ¶¶ 126, 131].  
20. The IC package of claim 13, wherein the lid 21 includes copper or aluminum [Ihara: ¶ 128].

With regard to claim 18, Ihara in view of Chiu further teaches,
18. The IC package of claim 16, wherein the lip portion 50 or 60 [of Ihara] has a thickness between 100 microns and 500 microns.  
Ihara teaches that the lip portion 50 or 60 is the same thickness as the final thickness of the STIM 20, i.e. 0.280 mm, which is 280 microns, which falls within the claimed range.  However, in making the modification to Chiu to form the thickness of the STIM of from about 25 to about 200 µm, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the lip 50 or 60 to the same thickness as that of the STIM 20 because Ihara teaches that thickness of the lip 50 or 60 sets the final dimension of the STIM 20 (Ihara: ¶¶ 165-166, 169-170; Figs. 28B to 29B and Figs. 31B to 32B).  As such the thickness of the lip of about 25 µm to about 200 µm would still at least overlap the claimed range of 100 to 500 µm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814